DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 January 2022, with respect to the claim 14-23 objections and rejections have been fully considered and are persuasive. The claim 14-23 objections and rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 18 January 2022, with respect to the addition of claims 24-33 have been fully considered and are not persuasive. Newly added claims 24-33 contain subject matter that raises issues under 35 USC 112a and/or 35 USC 112b, see below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 24 recites “an abradable structure connected to a second part of the turbomachine which rotates about an axis relative to the first part;” the originally filed disclosure does not contain support for a configuration where the abradable structure is connected to a part that rotates, instead of being static, about an axis. All embodiments disclosed in the originally filed disclosure include configurations where the abradable structure is connected to static structures. Claims 25-31 include all limitations of claim 24 and fail to remedy its deficiencies.

Claim 32 recites “an abradable structure connected to a second part of the turbomachine which rotates about an axis relative to the first part;” the originally filed disclosure does not contain support for a configuration where the abradable structure is connected to a part that rotates, instead of being static, about an axis. All embodiments disclosed in the originally filed disclosure include configurations where the abradable structure is connected to static structures. Claim 33 includes all limitations of claim 32 and fails to remedy its deficiencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites “a stator comprising a sealing ring borne by a carter of the stator” (emphasis added); it is not clear what the limitation “carter” refers to. It is noted that the term “carter” is not considered a known or common term in the turbomachine art.
Furthermore, claim 32 recites “an axis” in line 9 and also recites “an axis” in line 4; it is not clear if an axis in line 9 refers to an additional and different axis or to an axis recited in line 4.
Furthermore, claim 32 recites “wherein the wipers are disposed on the mobile blades at a tip end thereof, and the abradable structure is disposed on the sealing ring” in line 16-17 (emphasis added) and also recites “an abradable structure connected to a second part of the turbomachine which rotates about an axis relative to the first part” in line 2-3 (emphasis added). Said limitations contradict each other rendering the claim indefinite.
Claim 33 includes all limitations of claim 32 and fails to remedy its deficiencies.

Allowable Subject Matter
Claims 14-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUAN G FLORES/Primary Examiner, Art Unit 3745